Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Applicant argues that Mehta  (US 20200207375) fails to disclose each and every feature of independent claims 1, 14, and 16. Further, that the combination of Mehta and NPL Saint Paul also does not disclose each and every feature of the independent claims. In particular, Applicant argues the newly amended features of “determining whether a number of pedestrians that cross a street at the location within a predetermined period of time is greater than a predetermined threshold; and upon determination that the number of pedestrians that cross the street at the location within the predetermined period of time is greater than the predetermined threshold: identifying the location as a constructive crosswalk; determining a pedestrian profile associated with the location based on the data; storing the location and the associated pedestrian profile; and controlling operation of an autonomous vehicle based on the at least one location of the constructive crosswalk” are not taught, as recited in claim 1 and similarly in claims 14 and 16. Further, Applicant continues that Mehta teaches various information about pedestrians, but not the above limitations and St Paul teaches a threshold number of pedestrians per hour to consider installing a sidewalk, which is again not the same. In particular St Paul does not teach determining the number of pedestrians that cross a street at a location is greater than a threshold, and only teaches the threshold itself. 
However, Saint Paul teaches a threshold number of pedestrians per hour to consider installing a sidewalk. One of ordinary skill would have recognized this threshold must be checked against the number of pedestrians per hour traveling across a road segment. Were the threshold not applied to anything, it would not be functional and merely an arbitrary number, which is not the purpose of Saint Paul. Further, Mehta teaches determining probability distributions showing likelihood of jaywalking across a road segment. By the combination of these references, it would have been obvious to one of ordinary skill in the art to modify Mehta such that a location where a number of pedestrians above a threshold jaywalk is a constructive crosswalk. As such, the combination of Mehta and NPL Saint Paul reads upon each and every limitation of independent claim 1 and also independent claims 14 and 16. 
As such, this argument is unpersuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 11, 12, 14, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Non-Patent Literature City of Saint Paul Crosswalk Evaluation (“Saint Paul”).
In regards to claim 1, Mehta teaches a method comprising: (Fig 4-8, 10.)
receiving data relating to pedestrian activity at a location outside of a crosswalk; ([0148] in step 402 sensor data is obtained associated with one or more objects in a geographic location. [0149] the one or more objects may be vehicles, pedestrians, bicycles, and/or the like.)
identifying the location as a constructive crosswalk; ([0151] in step 404 prior probability distributions are determined based on the sensor data and [0155] used to identify geographic regions with, for example, increased probability of jaywalking during specific time periods. [0160] this may include a segment of road, for example a car length, associated with a prior probability distribution. When the prior probability distribution indicates a high likelihood of jaywalking, then this is indicating the segment of road is a constructive crosswalk.)
determining a pedestrian profile associated with the location based on the data; ([0129] a state of each object proximate to the vehicle, including pedestrians, is determined, where the state includes position, speed, heading, acceleration, size, and other features. The state of a pedestrian is a pedestrian profile associated with the location based on the data.)
storing the location and the associated pedestrian profile; ([0129] a state of each object, including pedestrians is determined, where the state includes position, speed, heading, acceleration, size, and other features. This may be received from a map database and in such cases must first be stored in the database.) and
controlling operation of an autonomous vehicle based on the at least one location of the constructive crosswalk. ([0164] in step 406 a driving path of the own vehicle is generated based on the prior probability distributions.)
	Mehta does not teach: 
determining whether a number of pedestrians that cross a street at the location within a predetermined period of time is greater than a predetermined threshold; and 
upon determination that the number of pedestrians that cross the street at the location within the predetermined period of time is greater than the predetermined threshold:
However, Saint Paul teaches a minimum of 20 pedestrians per hour is the typical threshold for consideration of the installation of a crosswalk or additional treatments (Page 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Mehta by incorporating the teachings of Saint Paul, such that the vehicle adjusts control when it is determined that a minimum of 20 pedestrians cross a road segment within an hour, which results in an increased prior probability distribution of pedestrians and therefore locates a constructed crosswalk. 
The motivation to do so is that, as acknowledged by Saint Paul, assessing the need for additional considerations when above a threshold number of pedestrians travel through an area in an hour allows for improving safety of pedestrians (Pages 3, 4).

In regards to claim 3, Mehta, as modified by Saint Paul, teaches the method of claim 1, wherein the data comprises sensor data from one or more vehicles. ([0148] sensor data is obtained associated with one or more objects in a geographic location.)

In regards to claim 4, Mehta, as modified by Saint Paul, teaches the method of claim 1, further comprising: 
receiving additional data comprising one or more road features of the location; and ([0149] both static and dynamic objects may be determined in the environment. [0160] sensor data may be associated with a length of road segment. Each of these may be a road feature.)
identifying the location as a constructive crosswalk based at least in part on the additional data. ([0149] probability distributions are based on dynamic and static objects in the environment. [0160] probability distributions are associated with road segments. As such, either the designated road segment itself is a road feature of the one or more locations that is used to identify the constructive crosswalk location, the dynamic and static objects influence the probability distribution where the dynamic and static objects are road features and this is adjusts the probability distribution and therefore the constructive crosswalk location, or a combination of these.)

In regards to claim 5, Mehta, as modified by Saint Paul, teaches the method of claim 1, further comprising identifying the location as a constructive crosswalk at a particular time of day. ([0155] [0156] probability distributions and scores may be associated with a particular time of day, for example, rush hour or 2:00 PM.)

In regards to claim 6, Mehta, as modified by Saint Paul, teaches the method of claim 1, further comprising, identifying the location as a constructive crosswalk at a particular time of day on a particular day of the week. ([0155] [0156] probability distributions and scores may be associated with a particular time of day, for example, rush hour or 2:00 PM, and a day of the week, for example, Sunday.)

In regards to claim 8, Mehta, as modified by Saint Paul, teaches the method of claim 1, wherein the pedestrian profile comprises a most probable path for pedestrians to cross the street at the location of the constructive crosswalk. ([0151] one or more motion paths or trajectories are determined for the one or more objects in the environment of the vehicle based on sensor data and these motion paths are used to determine the prior probability distributions. [0155] prior probability distributions show where it is more likely a pedestrian will jaywalk.)

In regards to claim 11, Mehta, as modified by Saint Paul, teaches the method of claim 1, wherein the pedestrian profile comprises a likelihood of pedestrians ceding a right of way to vehicles when crossing the street at the location of the constructive crosswalk. ([0155] drivers, pedestrians, and cyclists have different movement patterns based on different regions, certain regions may be associated with probability distributions showing more aggressive movers less likely to follow the rules of the road, including jaywalking. Jaywalking is not ceding the right of way.)

In regards to claim 12, Mehta, as modified by Saint Paul, teaches the method of claim 1, further comprising, based on the data, determining whether one or more of wheelchairs, scooters, bicycles, or personal transporters are likely to cross a street at the location; ([0149] movers may be bicycles. [0151] in step 404 prior probability distributions are determined based on the sensor data. This results in determining a location in which bicycles have a high probability of crossing the road.) and
Identifying the location as a constructive crosswalk based at least in part on the determination as to whether one or more of wheelchairs, scooters, bicycles, or personal transporters are likely to cross a street at the location. ([0149] movers may be bicycles. [0151] in step 404 prior probability distributions are determined based on the sensor data. This results in determining a location in which bicycles have a high probability of crossing the road.)

In regards to claim 14, Mehta teaches a method comprising: (Figs 4-8, 10.)
obtaining a plurality of training examples, wherein each training example comprises an image of a road portion from among a plurality of road portions, and data relating to pedestrian activity at the road portion; ([0157] machine learning model is trained on training data including sensor data of the environment and labels indicating objects within the environment such as pedestrians and their states.)
labeling training examples as a constructive crosswalk; ([0157] each object in the training data may be assigned labels identifying a classification of the object and conditions of the object [0155] where objects include pedestrians and conditions may be velocity, time, and the like. If a pedestrian is present and identified in the classification and they are either located in a jaywalking region or their conditions indicate they are jaywalking, then this is labeling a constructive crosswalk in the training data.) and 
using the labeled training examples to train a neural network to receive an input of a road portion and determine a likelihood that the road portion contains a constructive crosswalk where pedestrians are likely to cross a street outside of a crosswalk. ([0151] in step 404 prior probability distributions are determined based on the sensor data and [0152] using machine learning model.)
Mehta does not teach: 
for each of the training examples, determining whether a number of pedestrians that cross a street within the road portion outside of a crosswalk during a predetermined period of time is greater than a predetermined threshold;
labeling each of the training examples for which the number of pedestrians that cross the street during the predetermined period of time exceeds the predetermined threshold as a constructive crosswalk;
However, Saint Paul teaches a minimum of 20 pedestrians per hour is the typical threshold for consideration of the installation of a crosswalk or additional treatments (Page 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Mehta by incorporating the teachings of Saint Paul, such that the training images are also labeled with additional condition data when above the pedestrian threshold. 
The motivation to do so is the same as for claim 1 above and as acknowledged by Saint Paul.

In regards to claim 16, Mehta teaches a computing device comprising: (Figs 1-3.)
one or more processors; ([0138] processor 304.)
one or more memory modules; ([0138] memory 306.) and 
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the computing device to: ([0139] instructions stored in memory executable by processor.)
receive data relating to pedestrian activity at a location outside of a crosswalk; ([0148] sensor data is obtained associated with one or more objects in a geographic location. [0149] the one or more objects may be vehicles, pedestrians, bicycles, and/or the like.)
identify the location as a constructive crosswalk; ([0151] prior probability distributions are determined based on the sensor data and [0155] used to identify geographic regions with, for example, increased probability of jaywalking during specific time periods. [0160] this may include a segment of road, for example a car length, associated with a prior probability distribution. When the prior probability distribution indicates a high likelihood of jaywalking, then this is indicating the segment of road is a constructive crosswalk.)
determine a pedestrian profile associated with the location based on the data; ([0129] a state of each object proximate to the vehicle, including pedestrians, is determined, where the state includes position, speed, heading, acceleration, size, and other features. The state of a pedestrian is a pedestrian profile associated with the location based on the data.)
store the location and the associated pedestrian profile; ([0129] a state of each object, including pedestrians is determined, where the state includes position, speed, heading, acceleration, size, and other features. This may be received from a map database and in such cases must first be stored in the database.) and
control operation of an autonomous vehicle based on the at least one location of the constructive crosswalk. ([0164] in step 406 a driving path of the own vehicle is generated based on the prior probability distributions.)
	Mehta does not teach:
determine whether a number of pedestrians that cross a street at the location within a predetermined period of time is greater than a predetermined threshold; and 
upon determination that the number of pedestrians that cross the street at the location within the predetermined period of time is greater than the predetermined threshold:
However, Saint Paul teaches a minimum of 20 pedestrians per hour is the typical threshold for consideration of the installation of a crosswalk or additional treatments (Page 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device of Mehta by incorporating the teachings of Saint Paul, such that the vehicle adjusts control when it is determined that a minimum of 20 pedestrians cross a road segment within an hour, which results in an increased prior probability distribution of pedestrians and therefore locates a constructed crosswalk. 
The motivation to do so is the same as for claims 1 and as acknowledged by Saint Paul.

In regards to claim 18, Mehta, as modified by Saint Paul, teaches the computing device of claim 16, wherein the
pedestrian profile comprises a most probable path for the pedestrians to cross the street at the location of the constructive crosswalk. ([0151] one or more motion paths or trajectories are determined for the one or more objects in the environment of the vehicle based on sensor data and these motion paths are used to determine the prior probability distributions. [0155] prior probability distributions show where it is more likely a pedestrian will jaywalk.)

In regards to claim 21, Mehta, as modified by Saint Paul, teaches the computing device of claim 16. 
Claim 21 recites a device having substantially the same features of claim 11 above, therefore claim 21 is rejected for the same reasons as claim 11.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Saint Paul, in further view of Kumano (US 20200406895).
In regards to claim 9, Mehta, as modified by Saint Paul, teaches the method of claim 1.
Mehta also teaches  sensor data can include velocity of objects ([0157]) and is used to determine the prior probability distribution ([0151]), where the prior probability distributions show where it is more likely a pedestrian will jaywalk ([0155]).
Mehta, as modified by Saint Paul, does not teach: wherein the pedestrian profile comprises an average velocity at which pedestrians cross the street at the location of the constructive crosswalk. 
However, Kumano teaches determining the presence and velocity of pedestrians, and the average velocity of pedestrians when they are in a group and controlling a vehicle based on the determinations ([0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Mehta, as already modified by Saint Paul, by incorporating the teachings of Kumano, such that the average velocity of pedestrians is determined and factored into the prior probability distributions to determine the locations pedestrians as a group will jaywalk, which is a constructive crosswalk. 
The motivation to do so is that, as acknowledged by Kumano, this allows for better speed control of the vehicle and better accounting for pedestrians ([0061]) which thereby improves safety. 

In regards to claim 19, Mehta, as modified by Saint Paul, teaches the computing device of claim 16. 
Claim 19 recites a device having substantially the same features of claim 9 above, therefore claim 19 is rejected for the same reasons as claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Saint Paul, in further view of Ferguson et al. (US 20190025820).
In regards to claim 10, Mehta, as modified by Saint Paul, teaches the method of claim 1.
Mehta also teaches sensor data is obtained associated with one or more objects in a geographic location, including pedestrians ([0148] [0149]). Probability distributions built on sensor data are segmented based on region ([0155] [0160]). As each region has a known probability distribution based on the objects within the region and each region has a known size, a density is determined and the probability of crossing at a density itself is determined by the probability of the number of crossing pedestrians per a given area.
Mehta, as modified by Saint Paul, does not teach: wherein the pedestrian profile comprises an average density at which pedestrians cross the street at the location of the constructive crosswalk. 
However, Ferguson teaches individual paths have parameters associated with them including safety parameters such as the average density of pedestrians, maximum density of pedestrians, and minimum density of pedestrians ([0118], [0119]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Mehta, as already modified by Saint Paul, by incorporating the teachings of Ferguson, such that the average pedestrian density of a specific location is incorporated into the probability distributions of Mehta. 
The motivation to do so is that, as acknowledged by Ferguson, this is a parameter that in part defines the safety of the route ([0118]) and by observing it, the vehicle can therefore operate more safely. 

In regards to claim 20, Mehta, as modified by Saint Paul, teaches the computing device of claim 16.
Claim 20 recites a device having substantially the same features of claim 10 above, therefore claim 20 is rejected for the same reasons as claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bentahar et al. (US 20210294323) teaches probabilities associated with a pedestrian jaywalking, stopping at an intersection, crossing at a crosswalk, and yielding to a vehicle at a crosswalk. 
Bagshik et al. (US 20210097148) teaches probabilities associated with a pedestrian jaywalking at particular velocities based on a given scenario. 
Mangal et al. (US 20200273345) teaches determining a count of pedestrians and a crowd condition of pedestrians based on determining a density of pedestrians and checking the density against a threshold.
Beller et al. (US 20210053561) teaches determining average pedestrian velocity and acceleration constraints. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661           

                                                                                                  /Elaine Gort/Supervisory Patent Examiner, Art Unit 3661